UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 4, 2014 CONOLOG CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-08174 22-1847286 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5 Columbia Road, Somerville, New Jersey 08876 (Address of principal executive offices) (908) 722-8081 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 4, 2014, David M. Peison voluntarily resigned from Conolog Corporation’sBoard of Directors, effective immediately. There were no disagreements between Mr. PeisonandConolog Corporationor any officer or director of the Company which led to Mr. Peison’s resignation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONOLOG CORPORATION Date:September 10, 2014 By: /s/ Michael Horn Name: Michael Horn Title: Chief Executive Officer 2
